DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-8, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) for the provisional application 62779045 filled on 12/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC §102

   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gannot et al. (US 20090224925 A1) hereinafter “Gannot”.
Claim 1 Gannot teaches 
A system for classifying actions based on vibrations comprising: 
at least one sensor (Para[0054], line 8-9, “The present embodiments make use of a combination of vibration and sound sensors”);
at least one data collector that receives information (Para [0060], line 1-3, “The data received from the accelerometer and from the microphone is in the form of analogue waves. The waves may initially be digitized by A/D converter 20 (i.e. data collector)”) from the at least one sensor (Fig 1, sensors – block 12 and 14, data collector- block 20 –A/D); 
a processor analyzing (Para[0057], line 14-16) a vibration signal obtained from the information received (Para[0053], line 2-5, “The system is based on floor vibration (i.e. information) and acoustic sensing using two or more sensors, and uses signal processing and pattern recognition algorithm to discriminate between human fall events and other events, such as inanimate object falls”) from the at least one sensor (Para[0022], “In an embodiment, said classification unit is configured to extract from said vibration events (i.e. a vibration signal) a vibration event length and a vibration event energy.”), wherein the processor determines time domain components and/or frequency domain components of the vibration signal (Para[0020], “In an embodiment, said classification unit is configured to extract from said events (i.e. vibration signal) a Mel frequency cepstral coefficient (MFCC) (i.e. frequency domain components)); and 
a classifier (Fig 1, element 16, “classification system”) that employs at least one algorithm (Para [0069], Fall detection and classification algorithm) to analyze ( According to Para[0085], line 3-5, “features (i.e. frequency domain component ) are extracted from these vibration and sound event signals (training phase trials) for model estimation.” These features can be spectral (i.e. frequency domain component) features as mentioned in Para [0087]. According to Para [0101] and Para[0102],line 1-3, in the training phase these features are used (i.e. analyze) to do the classification of known action (i.e. human fall or other vents)) the time domain components and/or frequency domain components of the vibration signal (Para [0061], line 1-6, “In an embodiment the classification unit is configured to extract from the events (according to Para [0013], this even is a vibration signal) and associated waveforms a shock response spectrum (SRS) feature. Another feature is a Mel frequency cepstral coefficient (MFCC).”), wherein the classifier associates the time domain components and/or frequency domain components of the vibration signal with a known action (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event and other events (i.e. known action) such as the fall of an object on the floor, or the vibrations and sounds of mere daily activities”. Para [0138], Table 2 and Para[0141], Table 3 features used in classification in Table 2 associates the vibration frequency related component (i.e. MFCC- Mel frequency cepstral coefficient)” with known action. According to Para [0141], line 1-4, “Table 3 summarizes the results of the detection and classification algorithm that was run on the testing database of the trials. Cases 
Regarding Claim 2 Gannot teaches 
The system of claim 1, wherein the known action comprises a form of human activity (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event (i.e. known action)  and other events such as the fall of an object on the floor, or the vibrations and sounds of mere daily activities.”).
Regarding Claim 3 Gannot teaches 
The system of claim 1, wherein the known action comprises a form of human activity other than human activity (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event and other events such as the fall of an object on the floor (i.e. known action which is an activity other than human activity), or the vibrations and sounds of mere daily activities”.).
Regarding Claim 4 Gannot teaches 
The system of claim 1, wherein the at least one sensor comprises a vibration measuring sensor ( Para[0054], line 8-9 and line 14-15,“The present embodiments make use of a combination of vibration and sound sensors”. The vibration sensor can be an accelerometer). 
 Regarding Claim 5, the claim is not examined as it consider the alternative option of “time domain component”.
Regarding Claim 6 Gannot teaches 
The system of claim 1, wherein the frequency domain components comprises Fourier transform, discrete cosine transform, and/or power density (Para [0092], line 1-6, “Mel 
Regarding Claim 7 Gannot teaches 
The system of claim 1, wherein the classifier (Para [0102], line 1-5) provides a probability assessment that correlates the vibration signal to a known action within a predefined confidence level (Para [0103], line 1-3, “The Bayes decision rule classifies an observation vector z to the class that has the highest a posteriori probability (i.e. predefined confidence level) among the two classes”).  
Regarding Claim 9 Gannot teaches 
The system of claim 1, wherein sound or vibration components are processed from the vibration signal prior (Para [0060], line 1-3, “The data received from the accelerometer (i.e. vibration) and from the microphone (i.e. sound) is in the form of analogue waves. The waves may initially be digitized (i.e. processed) by A/D converter 20”) to the at least one algorithm being used to analyze the time domain components and/or frequency domain components of the vibration signal (Para [0060], line 3-5, “Subsequently features (i.e. processing of vibration signal is a prior event) are extracted from the waveforms and it is the extracted features which are assessed (i.e. analyze) and compared”. According to Table 1 these features are spectral features i.e. frequency domain component (SRS and MFCC). Based on Para [0102], line 1-3, assessment or 
Regarding Claim 10 Gannot teaches 
A method for categorizing actions based on vibrations comprising:
detecting at least one vibration (Abstract, line 1-2, “detecting vibration event”); 
converting the at least one vibration into information (Fig 3, step 48 and 50. Input vibration is converting to an information ef(n) which is the energy) ; 
obtaining at least one vibration signal from the information (Para[0053], line 2-5, “The system is based on floor vibration (i.e. information) and acoustic sensing using two or more sensors, and uses signal processing and pattern recognition algorithm to discriminate between human fall events and other events, such as inanimate object falls”); 
determining time domain components and/or frequency domain components of the vibration signal (Para[0020], “In an embodiment, said classification unit is configured to extract from said events (i.e. vibration signal) a Mel frequency cepstral coefficient (MFCC) (i.e. frequency domain components) .According to Para[0013]) ; 
analyzing (According to Para [0085], line 3-5, “features (i.e. frequency domain component) are extracted from these vibration and sound event signals (training phase trials) for model estimation.” These features can be spectral (i.e. frequency domain component) features as mentioned in Para [0087]. According to Para [0101] and Para[0102],line 1-3, in the training phase these features are used (i.e. analyze) to do the classification of known action (i.e. human fall or   the time domain components and/or frequency domain components of the vibration signal (Para [0061], line 1-6, “In an embodiment the classification unit is configured to extract from the events (according to Para [0013], this event is a vibration signal); and 
associating the time domain components and/or frequency domain components of the vibration signal with a known action (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event and other events (i.e. known action) such as the fall of an object on the floor, or the vibrations and sounds of mere daily activities”. Para [0138], Table 2 and Para[0141], Table 3 features used in classification in Table 2 associates the vibration frequency related component (i.e. MFCC- Mel frequency cepstral coefficient)” with known action. According to Para [0141], line 1-4, “Table 3 summarizes the results of the detection and classification algorithm that was run on the testing database of the trials. Cases in which no event is detected may be classified as another event.” “Events” are interpreted as “known action”).
Regarding Claim 11 Gannot teaches 
The system of claim 10, wherein the known action comprises a form of human activity (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event (i.e. known action)  and other events such as the fall of an object on the floor, or the vibrations and sounds of mere daily activities.”).
Regarding Claim 12 Gannot teaches
The system of claim 10, wherein the known action comprises a form of human activity other than human activity (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event and other events such as the fall of an object on the floor (i.e. known action which is an activity other than human activity), or the vibrations and sounds of mere daily activities”.).
Regarding Claim 13 Gannot teaches 
 The system of claim 10, wherein the at least one sensor comprises a vibration measuring sensor ( Para[0054], line 8-9 and line 14-15,“The present embodiments make use of a combination of vibration and sound sensors”. The vibration sensor can be an accelerometer). 
 Regarding Claim 14, the claim is not examined as it consider the alternative option of “time domain component”.
Regarding Claim 15 Gannot teaches 
The system of claim 1, wherein the frequency domain components comprises Fourier transform, discrete cosine transform, and/or power density (Para [0092], line 1-6, “Mel frequency cepstral coefficients (MFCC): Mel Frequency Cepstral Coefficients (MFCCs) represent audio signals with frequency bands that are positioned logarithmically (on the Mel scale) and approximate the human auditory system response more closely than linearly spaced frequency bands obtained directly from FFT (i.e. Fourier transform) of the signal”).
Regarding Claim 16 Gannot teaches 
The system of claim 10, wherein the classifier (Para [0102], line 1-5) provides a probability assessment that correlates the vibration signal to a known action within a predefined confidence level (Para [0103], line 1-3, “The Bayes decision rule classifies an observation vector z to the class that has the highest a posteriori probability (i.e. predefined confidence level) among the two classes”).  
Regarding Claim 18 Gannot teaches 
The system of claim 10, wherein sound or vibration components are processed from the vibration signal prior (Para [0060], line 1-3, “The data received from the accelerometer (i.e. vibration) and from the microphone (i.e. sound) is in the form of analogue waves. The waves may initially be digitized (i.e. processed) by A/D converter 20) to the at least one algorithm being used to analyze the time domain components and/or frequency domain components of the vibration signal (Para [0060], line 3-5, “Subsequently features (i.e. processing of vibration signal is a prior event) are extracted from the waveforms and it is the extracted features which are assessed (i.e. analyze) and compared”. According to Table 1 these features are spectral features i.e. frequency domain component (SRS and MFCC). Based on Para [0102], line 1-3, assessment or analyze using algorithm is stated as –“Many different algorithms have been developed to classify unknown pattern samples on the basis of a specified set of features.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 8 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over  Gannot in view of  PEIYING et al. ( CN 107631867 A) (hereinafter PEIYING ) 
Regarding Claim 8 Gannot teaches
The system of claim 1, the time domain components, and/or frequency domain components of the vibration signal (Para [0061], line 1-6, “In an embodiment the classification unit is configured to extract from the events (according to Para [0013], this even is a vibration signal) with the known action (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event and other events (i.e. known action) such as the fall of an object on the floor, or the vibrations and sounds of mere daily activities”. Para [0138], Table 2 and Para[0141], frequency cepstral coefficient)” with known action. According to Para [0141], line 1-4, “Table 3 summarizes the results of the detection and classification algorithm that was run on the testing database of the trials. Cases in which no event is detected may be classified as another event.” “Events” are interpreted as “known action”).
Gannot is silent with regards to 
wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components
PEIYING teaches 
wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components (Abstract, line 1-2, “classifying based on deep learning, this method to vibration signal by carrying out frequency domain character extraction, to being classified after Data Dimensionality Reduction using deep neural network”. Also Page 2, Section- Background Technology, Para 2,line 3-4, , “using the subject newest research results such as machine learning and artificial intelligence, useful information is excavated from the big data of monitoring”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components as taught by PEIYING in view of Gannot for the purpose of using efficient method for handling frequency component of vibration signal. Therefore, this technique of utilizing artificial intelligence or machine learning would 
Regarding Claim 17 Gannot teaches
The system of claim 10, the time domain components, and/or frequency domain components of the vibration signal (Para [0061], line 1-6, “In an embodiment the classification unit is configured to extract from the events (according to Para [0013], this even is a vibration signal) with the known action (According to Para [0054], line 23-26, “Algorithms described herein enable a distinction to be made between a human fall event and other events (i.e. known action) such as the fall of an object on the floor, or the vibrations and sounds of mere daily activities”. Para [0138], Table 2 and Para[0141], Table 3 features used in classification in Table 2 associates the vibration frequency related component (i.e. MFCC- Mel frequency cepstral coefficient)” with known action. According to Para [0141], line 1-4, “Table 3 summarizes the results of the detection and classification algorithm that was run on the testing database of the trials. Cases in which no event is detected may be classified as another event.” “Events” are interpreted as “known action”).
Gannot is silent with regards to 
wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components
PEIYING teaches 
wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components (Abstract, line 1-2, vibration signal by carrying out frequency domain character extraction, to being classified after Data Dimensionality Reduction using deep neural network”. Also Page 2, Section- Background Technology, Para 2,line 3-4, , “using the subject newest research results such as machine learning and artificial intelligence, useful information is excavated from the big data of monitoring”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein at least one machine learning or artificial intelligence associates the time domain components and/or frequency domain components as taught by PEIYING in view of Gannot for the purpose of using efficient method for handling frequency component of vibration signal. Therefore, this technique of utilizing artificial intelligence or machine learning would facilitate the analysis of large amount of vibration related data and help in taking proper decisions based on the result.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        
AEYSHA. SULTANA
Examiner
Art Unit 2862